Citation Nr: 9922030	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  99-10 213	)	DATE
	)
	)


THE ISSUE


Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which resulted in an award 
of past-due benefits to the veteran.  

In June 1990, the veteran made a claim for increased rating 
for psychosomatic low back pain.  At that time her disability 
was rated under Diagnostic Code 9505, which considers 
psychological factors affecting musculoskeletal conditions.  
In April 1992, the Board remanded the case for further 
development.  A March 1994 Board decision denied the claim.  
In a March 1996 order, the U.S. Court of Veterans Appeals 
(now the U.S. Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court) vacated the Board's 
March 1994 decision and remanded the matter to the Board.  
The Board in June 1996, remanded the case in compliance with 
the order of the Court.  The Remand included the issue of a 
total rating for individual unemployability due to service 
connected disabilities (TDIU).  

In a September 1996 rating decision, the RO increased the 
rating for the low back disability to 30 percent and assigned 
an effective date of June 5, 1990.  

In April 1997, the RO again increased the rating for the low 
back disability to 40 percent disabling and assigned an 
effective date of May 7, 1996.  The disability was 
re-characterized as lumbar myofascial pain syndrome with 
dysthymia and considered under Diagnostic Codes 5099-5025.  
The decision also denied a TDIU rating.  The veteran's 
attorney in a July 1997 statement continued to disagree with 
the rating assigned for the low back disability and the 
denial of the TDIU.

In an April 1999 rating decision, the RO assigned separate 
disability evaluations for the veteran's service connected 
psychoneurological/low back disability.  She was granted 
service connection for a mood disorder (dysthymia) secondary 
to low back pain under Diagnostic Code 9435.  She was awarded 
a rating of 10 percent, effective from November 7, 1996 and a 
50 percent evaluation, effective from January 13, 1998.  This 
decision also granted a TDIU, and basic eligibility to 
Dependent's Educational Assistance, effective from January 
13, 1998.

In May 1999, a representative of the Board had advised the RO 
to withhold 20 percent of the past-due benefits that may 
become due to the veteran.  By letter dated May 27, 1999, the 
RO notified the veteran and the attorney representing the 
veteran of the payment of past-due benefits and the referral 
of the file to the Board for a decision concerning the 
attorney's eligibility for payment of a fee for her service 
from the 20 percent of past-due benefits withheld by the RO.  
They were given 30 days within which to submit evidence or 
argument to the Board concerning the payment of attorney 
fees.  No timely response was received from either the 
veteran or her attorney.  The question of whether such 
withheld benefits should be paid to the veteran's attorney is 
now before the Board.


FINDINGS OF FACT

1.  A final Board decision on the appeal from the denial of a 
claim for increased ratings for psychosomatic low back pain 
was rendered in March 1994; the Court vacated this decision 
in March 1996, and the Board consequently remanded the issues 
of an increased rating for psychosomatic low back pain and a 
TDIU rating in June 1996.

2.  In an April 1999 rating decision, the RO assigned 
separate disability evaluations for the veteran's 
psychoneurological and low back disability by granting 
service connection for a mood disorder secondary to low back 
pain, effective from November 7, 1996, and assigned a TDIU 
rating, effective from January 13, 1998.

3.  The notice of disagreement that preceded the Board's 
March 1994 decision was received by the RO in June 1991.

4.  The attorney was a successor to an attorney who had acted 
in continuous prosecution of the same matter and who had been 
retained in September 1994, prior to the expiration of one 
year from the Board's March 1994 decision.

5.  The original attorney filed the fee agreement with the 
Board in September 1994.

6.  The veteran retained the successor attorney in February 
1997; and in July 1999, the current attorney filed with the 
Board the most recent fee agreement dated in June 1999.

7.  The fee agreement signed by the parties in September 1994 
and modified in June 1999 provides for direct VA payment to 
the claimant of a contingency fee consisting of 20 percent of 
past-due benefits awarded the veteran, such fee to be paid by 
VA from past-due benefits.

8.  Past-due benefits are payable based on the RO's April 
1999, rating decision, which granted service connection for a 
mood disorder and awarded a 10 percent evaluation effective 
from November 7, 1996, and a 50 percent rating and TDIU from 
January 13, 1998.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the veteran and the attorney as to 
representation before VA and the Board have been met 
concerning the issues of entitlement to an increased rating 
for the psychosomatic low back pain and a total disability 
evaluation on the basis of individual unemployability.  
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c) (1998).

2.  The criteria under which an attorney may be paid a fee 
for services by VA from past-due benefits awarded have been 
met.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(h) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In this case, concerning the requirements of a final Board 
decision that was preceded by an NOD filed on or after 
November 18, 1988, the record shows that the Board issued a 
final decision in March 1994 concerning the issue of 
entitlement to an increased rating for low back psychosomatic 
pain.  The NOD that preceded this Board decision was received 
by the RO in June 1991.  As noted above, the March 1994 Board 
decision was vacated by the Court.  As the Court's decision 
included the issue of entitlement to a total disability 
evaluation on the basis of individual unemployability, which 
was added to the Board's remand in June 1996, the Board 
presumes that the requirements of a decision of the Board 
that was preceded by an NOD filed on or after November 18, 
1988, are met, as these are also the jurisdictional 
requirements for the Court.  

Concerning the requirement that the attorney be retained no 
later than one year after the final Board decision, the 
record reflects that in September 1994, the original attorney 
notified the RO that the veteran had elected to have an 
attorney to represent her.  Thus, the attorney was retained 
not later than one year after the final BVA decision of March 
1994.  In a February 1997 statement, the veteran opted to 
have her representation transferred to another attorney that 
was in practice with the original attorney.  Thus, even 
though the earliest evidence of record of representation of 
the veteran by the current attorney in this matter is the 
July 1997 statement (regarding continuing disagreement with 
the assigned rating for the service connected low back pain 
and TDIU), and the earliest fee agreement of record between 
the veteran and the attorney is dated in June 1999, the 
current attorney meets the requirements of 38 C.F.R. 
§ 20.609(c)(3) because she is a successor attorney-at-law 
acting in the continuous prosecution of the same matter and a 
predecessor attorney-at-law was retained within the required 
time period.

The Board concludes that the statutory and regulatory 
criteria are met for charging a fee for representation before 
VA concerning the matter of the rating to be assigned to the 
service-connected lumbar spine disability and the assignment 
of a TDIU rating.  The Board must also consider whether the 
requirements of 38 U.S.C.A. § 5904(d), for payment of the fee 
by VA, are met.    

Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) (1998), 
the following requirements must be met for VA to pay the 
attorney's fee from past-due benefits:  (1) a copy of a fee 
agreement is in the veteran's file; (2) past-due benefits are 
payable based on a favorable resolution of the issue or 
issues previously before the Board; (3) the total fee 
provided for in the agreement (excluding expenses) does not 
exceed 20 percent of past-due benefits; and (4) the amount of 
the fee must be wholly contingent on whether or not the 
"matter" is resolved in a manner favorable to the claimant.  

By a rating decision dated in April 1999, the RO assigned 
separate disability evaluations for the veteran's service-
connected psychoneurological and low back muscular 
disability.  She was awarded service connection for a mood 
disorder and awarded a rating of 10 percent, effective from 
November 7, 1996, and a 50 percent evaluation, effective from 
January 13, 1998.  This decision also granted TDIU, and basic 
eligibility to Dependent's Educational Assistance, effective 
from January 13, 1998.  As a consequence, past-due benefits 
are payable based on the April 1999 rating decision.  The fee 
agreement provides for 20 percent of the total amount of any 
past due benefits awarded on the basis of the veteran's claim 
as the total fee for the attorney's services.  Finally, the 
agreement clearly indicates that the payment of attorney fees 
is contingent on the award by VA of past-due benefits.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the award of 
the separate 10 percent rating for the mood disorder and the 
TDIU rating.

Past-due benefits is defined in 38 C.F.R. § 20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

The past-due benefits in this matter arise from the April 26, 
1999, rating decision that granted service connection for a 
mood disorder under Diagnostic Code 9435, at a 10 percent 
rating from November 7, 1996, and a 50 percent rating from 
January 13, 1998, as well as a TDIU rating from January 13, 
1998.  Consequently, pursuant to 38 C.F.R. § 20.609(h)(3), 
the beginning date for the period of past-due benefits from 
which the attorney's fee is paid is November 7, 1996, and the 
ending date is April 26, 1999.

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the 
award, i.e., November 7, 1996, and the date of the grant of 
the benefit by the RO, i.e., April 26, 1999.  This includes 
the increase due to the mood disorder and the TDIU rating 
from January 13, 1998.  Thus, the attorney is entitled to 
payment of 20 percent of the amount accrued between those two 
dates.  This may differ from the amount withheld by the RO 
pending the Board's decision on the attorney's eligibility 
for payment.  As the fee totals no more than 20 percent of 
past-due benefits, it is presumed reasonable in the absence 
of evidence to the contrary.  See 38 C.F.R. § 20.609(f) 
(1998).  


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA on the issues of entitlement to 
an increased rating for the veteran's service-connected low 
back disorder and to a TDIU rating is established.  The 
attorney should be paid 20 percent of past-due benefits 
awarded the veteran by reason of the separate rating for a 
mood disorder rated 10 percent disabling beginning November 
7, 1996, and a 50 percent rating for the mood disorder and 
TDIU, effective from January 13, 1998, and ending on the date 
of the RO's April 26, 1999 rating decision.


		
	MARY GALLAGHER
Member, Board of Veterans' Appeals

 


